 324DECISIONS OF NATIONALLABOR RELATIONS BOARD,3By engaging in, and by inducing or encouraging employees of General ElectricCompany, Utica Drop Forge & Tool Company, Nugent's Confectioners, Vick's.BrosPrinters, John V Parsons Trucking Co, Western Express Company, andRevere Copper & Brass Company to engage in a strike or concerted refusal in the-course of their employment to handle the products of The Ailing & Cory Company,Utica, New York, where objects thereof were (A) to farce or require such employers.to cease doing business with The Ailing & Cory Company, and (B) to force orrequire The Ailing & Cory Company to immediately recognize and bargain withsaid labor organization as the representative of its employees without being certifiedas the representative, of such employees under the provisions of Section 9 of theAct, the Respondent Union and its Agent, William A Belden, business representa-tive, have engaged in and are engaging in unfair labor practices within the meaningof Section 8 (b) (4) (A) and 8 (b) (4) (B) of the Act, and also 8 (b) (1) (A)4 By picketing for recognition as the exclusive bargaining representative whenitdid not represent a majority of the employees of The Ailing & Cory Company,Respondent Union and its Agent, William A Belden, business representative,restrained and coerced such employees in the exercise of the rights guaranteed inSection 7 of the Act, thereby violating Section 8 (b) (1) (A) of the Act95The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act(Recommendations omitted from publication 79 SeeCurtis Brothers, Inc,119 NLRB 232Tulsa General Drivers,Warehousemen and Helpers,Local No.523,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandCooper SupplyCompany.Case No 16-CC-81August 7,1958DECISION AND ORDEROn April 1, 1958, Trial Examiner Sidney Lindner issued his Inter-mediate Report in the above-entitled proceeding, finding that the°Respondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached heretoThereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief 1Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning]The Board has considered the Intermediate Report, the stipulatedrecord upon which it is based, the exceptions, and the brief of the,Respondent,2 and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner 3i The Respondent's request for oral argument is hereby denied as, in our opinion, therecord, exceptions, and brief adequately present the issues and positions of the parties2 The Supreme Court's recent decision in theSand Doorease disposes of Respondent'scontention that the "hot cargo" clause in its agreements with the carriers who handledCooper's freight is a complete defense to its alleged violation of Section 8 (b) (4)Local 1976, United Brotherhood of Carpenters and Joiners of 4.meriea. AFL, et at vNLBB,357US938 Truck Drivers and Helpers Local Union No 515, etc(ChattanoogaWarehouse JrCold Storage Companyand Baggett TransportationCompany), 121NLRB 51121 NLRB No 54 TULSA GENERALDRIVERSORDER325Upon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Tulsa General Drivers, Ware-housemen and Helpers, Local No. 523, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, andits officers, representatives, agents, successors, and assigns, shall :1.Cease and desist from engaging in, or inducing or encouragingthe employees of any employer other than Cooper Supply Companyto engage in, a strike or concerted refusal in the course of their em-ployment to use, manufacture, process, transport, or otherwise handlework on any goods, articles, materials, or commodities, or to per-form any services where an object thereof is to force or require anyemployer or other person to cease using or handling the products ofCooper Supply Company, or to cease doing business with that com-pany, or to force or require Cooper Supply Company to recognize orbargain with the Respondent Union as the representative of its em-ployees unless and until the Respondent has been certified as the repre-sentative of such employees under the provisions of Section 9 ofthe Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at its business office in Tulsa, Oklahoma, and at all otherplaces where notices to its members are customarily posted, copies ofthe notice attached hereto marked "Appendix."' Copies of said notice,to be furnished by the Regional Director for the Sixteenth Region,shall, after being duly signed by an authorized representative of theRespondent Union, be posted by it immediately upon receipt thereof,and be maintained for a period of sixty (60) consecutive days there-after in conspicuous places, including all places where notices to mem-bers are customarily posted.Reasonable steps shall be taken by theRespondent Union to insure that the notices are not altered, defaced,or covered by any other material.(b)Cause a copy of the notice ,to be printed, at the RespondentUnion's expense, in a daily newspaper of general circulation in Tulsa,Oklahoma.'(c)Mail to the Regional Director for the Sixteenth Region signedcopies of the notice attached hereto, for, posting at the premises ofCooper Supply Company and of freight carriers within its territorialjurisdiction employing members of the Respondent Union, the com-{In the event that this Order is enforced by a decree of a United States Court of Ap-peals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDpanies willing, in places where notices to employees are customarilyposted.(d)Notify the Regional Director for the Sixteenth Region in.writing, within ten (10) days from the date of this Order, as to whatsteps it has taken to comply herewith.APPENDIXNOTICE TO ALL MEMBERS OF TULSA GENERAL DRIVERS, WAREHOUSEMENAND HELPERS, LOCAL No. 523, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICAPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that :WE WILL NOT engage in, or induce or encourage the employeesof any employer other than Cooper Supply Company to engagein, a strike or a concerted refusal in the course of their employ=ment to use, manufacture, process, transport, or otherwise handleor work on any goods, articles, materials, or commodities, or toperform any services, where an object thereof is to force or requireany employer or other person to cease using or handling theproducts of Cooper Supply Company, or to- cease doing businesswith that company, or to force or require Cooper Supply Companyto recognize or bargain with us as the collective-bargaining repre-sentative of any of Cooper's employees unless and until we arecertified as such representative under the provisions of Section 9of the Act.ITULSA GENERAL DRIVERS, WAREHOUSEMENAND HELPERS, LOCAL No. 523, INTERNA-TIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN AND HELP-ERS OFAMERICA,LaborOrganization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60' days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASEUpon a charge filed September9, 1957,and an amended charge filed September16, 1957, by E. R. Cooke,vice president,and C. A. Kothe, attorneyon behalf ofCooper Supply Company,herein calledCooper,the GeneralCounsel of the Na-tional LaborRelations Board,by theRegional Director for the Sixteenth Region'(FortWorth, Texas),issued his complaintdated October 18, 1957, against TulsaGeneral Drivers,Warehousemen and Helpers,Local No.523, International Broth- TULSAGENERAL DRIVERS.327erhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, hereincalled the Respondent Union, alleging that the Respondent Union had engagedin and was engaging in unfair labor practices within the meaning of Section 8(b) (4) (A) and (B) and Section 2 (6) and (7) of the National Labor RelationsAct, 61 Stat. 136.With respect to the unfair labor practices, the complaint alleged in substancethat:On or about August 5, 1957, Respondent Union demanded that Cooper rec-ognize and bargain with it as the collective-bargaining representative of Cooper'semployees, although Respondent Union had not been certified as the representativeof such employees under the provisions of Section 9 of the Act; Respondent Unionsince on or about August 12, 1957, followed Cooper's trucks to the premises ofCooper's customers and of carriers with whom Cooper transacts business, andthere picketed so long as Cooper's truck was at said premises; Respondent Unionin furtherance and support of its demand upon Cooper for recognition and bar-gaining, on or about August 28, 1957, posted and has since so maintained at thepremises of carriers doing business with Cooper (whose employees are membersof and are represented by Respondent Union) a notice stating that Cooper is "un-fair," that Respondent Union is on strike against Cooper, and that the collective-bargaining agreement in effect between Respondent Union and such carriers con-tains the provision "it shall not be a violation of this agreement and it shall notbe cause for discharge, if any employee or employees refuse to go through thepicket line of a union or refuse to handle unfair goods"; and by following Cooper'strucks and posting the notice as indicated Respondent Union induced and en-couraged the employees of specifically named common carriers to engage in a con-certed refusal in the course of their employment to process, transport, or other-wise handle freight destined to or from Cooper, with an object thereof being theforcing or requiring of said carriers to cease handling, transporting, or otherwisedealing or doing business with Cooper, and further with the object of forcingCooper to recognize or bargain with Respondent Union as the representative of itsemployees; even though said organization has not been certified under the pro-visionsof Section 9 of the Act.Copies of the complaint accompanied by a notice of hearing thereon were dulyserved upon the Respondent.On October 25, 1957—the Respondent Union served and filed its answer in whichitdenied all allegations of the complaint attributing to it the commission of unfairlabor practices.Among affirmative averments in its answer Respondent Unionalleges that the above-mentioned notice was posted at the locations of carriers whichwere signatory to contracts known as the Southern Conference Local Freight For-warding Pickup and Delivery Agreement and Southern Conference Over-the-RoadMotor Freight Agreement which contracts were in full force and effect during alltimesmentioned herein and which contained a "hot cargo clause." The Re-spondent Union further alleges and states that the validity of the "hot cargo clause"contained in the said contracts constitutes a complete defense to any alleged viola-tions of the Act.After the filing of the amended charge, but before issuance of a complaint, theRegional Director filed in the United States District Court for the Northern Dis-trictof Oklahoma a petition for injunction pursuant to the provisions of Section10 (1) of the Act.' Following the hearing on October 16, 1957, the court issuedan order denying the petition for an injunction.On January 28, 1958, the parties to this proceeding entered into a written stipu-lation for the submission of the issues to a Trial Examiner, without a hearing forthe taking of testimony.The parties -agreed that if named competent witnesseswere called they would testify under oath to certain statements and identify cer-tain documents and exhibits as set out in the stipulation; that such agreed state-ments, documents; and exhibits together with the testimony of witnesses containedin the official reporter's transcript of the hearing before the court in the Section10 (1) injunction proceeding were to constitute the entire record in this case;and that on the basis of the record as stipulated, a duly designated Trial Examinercouldmake findings of fact and conclusions of law and issue a recommendedorder to which any of the parties could file exceptions and pursue all other pro-'The Petition was docketed as Case No. 4330-Civil, and was entitled "Edwin A.Elliott,Regional Director of the Sixteenth Region of the National Labor RelationsBoard, for and on behalf of the National Labor Relations Board, Petitioner vs. Tulsa Gen-eral Drivers, Warehousemen and Helpers, Local Union No. 523, International BrotherhoodofTeamsters, Chauffeurs,Warehousemen and Helpers of America, Respondent." 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDcedures before the Board, to which said parties are entitled under the Act or theBoard's Rules and Regulations.No briefs were filed by the parties.Upon the entire record in the case I make the following:FINDINGS OF FACT1.COMMERCE: THE BUSINESS OF COOPERCooper Supply Company is a single proprietorship, existing by virtue of thelaws of the State of Oklahoma, with its principal office and place of business inTulsa, Oklahoma, where it is now and has been at all times material hereto con-tinuously engaged in the sale of plumbing, heating, and sheet metal supplies atboth wholesale and retail. In the course and conduct of its business operations,Cooper purchases materials of the value of approximately $1,500,000 a year andapproximately 90 percent of such materials is shipped to Cooper for delivery topoints and places outside the State of Oklahoma. I find that Cooper is engaged incommerce, and that its operations affect commerce, within the meaning of the Act.II. THE LABOR ORGANIZATION INVOLVEDTulsa General Drivers, Warehousemen and Helpers, Local No. 523, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, isa labor organization within the meaning of Section 2 (5) of the Act.M. THE UNFAIR LABOR PRACTICESA. Background-In the normal course of business, Cooper employs three truckdrivers to operateits trucks within the city limits of Tulsa, to deliver materials from its yard to theplaces of business of its customers, or to the job sites where customers were installingplumbing and heating equipment.Thus, the 2 drivers operating the 1-ton trucksmade an average of 8 to 10 trips a day from Cooper's yard, and the driver of the 2-tontruck left the yard with deliveries 4 to 8 times daily.Cooper also had in its employnine warehousemen, helpers, and stock clerks to handle incoming and outgoingfreight.In addition to making its own deliveries, Cooper utilized the services of variousmotor carriers, all of whom employed union personnel, for its inbound freight andfor freight shipments outside Tulsa .2Normally such inbound and outbound freightshipments were either delivered to or picked up at Cooper's yard.B. Events leading up to the picketingOn or about July 30, 1957, Respondent Union commenced an organizationalcampaign among Cooper's truckdrivers, receiving clerks, warehousemen, and helpers.Prior to August 5, the Union received authorizations from 9 of the 12 employeesto represent them in collective bargaining.On August 5, 1957, Ravis McCarter, assistant business agent of the RespondentUnion, accompanied by Organizer Hal Wachther, called on E. R. Cooke, generalmanager of Cooper.McCarter told Cooke that Respondent Union representedmore than a majority of Cooper's employees in an appropriate bargaining unit andrequested that Respondent Union be recognized as the bargaining agent for thesaid employees ,and that a meeting be arranged to negotiate a contract.Cookestated he could do nothing about the request until the "powers to be" were consulted,and secondly Cooper wanted Respondent Union to prove its status as exclusivebargaining representative, via a consent election.McCarter agreed to the consentelection providing Cooke would agree not to interfere with the employees' choiceof a bargaining representative or influence them to revoke the authorizations whichthey had given Respondent Union to represent them in collective bargaining.2 Included among the motor carriers were Ace Motor Express, Rocket Freight Lines,FriscoTransportation Company, Santa Fe Trail Transportation Company, Lee WayMotor Freight, Inc., B & B Lines, K & H Freight Lines, Inc, Jones Truck Lines; VikingFreight Company, Powell Brothers Truck Line, and Universal Car Loading and Dis-tributing Company.The said companies were signatories to either the Southern Con-ferenceLocalFreight Forwarding Pickup and Delivery Agreement or the SouthernConference Over-the-Road Motor Freight Agreement, the collective-bargaining contractsin existence between employers and local unions affiliated with the International Broth-erhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America. TULSA GENERALDRIVERS-329On August 9, 1957, McCarter again contacted Cooke and told him that RespondentUnion wanted to commence bargaining with Cooper immediately,3 and if Cooperrefused to grant exclusive recognition to Respondent Union, it would agree to alocal election to be held the following Monday, August 12, to prove its representativestatus.Cooke told McCarter he could not give him an answer for 2 or 3 weeks.On August 12, Respondent Union established a picket line in front of Cooper'spremises.Eight of Cooper's employees did not report for work, with 3 or 4 ofthe employees performing picket duty.The pickets carriedsignswith the inscription,"Cooper Supply Company Unfair and On Strike By Employees Members TeamsterLocal 523."C. Ambulatory PicketingShortly after the picketing began, the Cooper trucks were followed to the premisesof customers or to the receiving docks of motor carriers.Bob Vanderpool, a Cooper truckdriver, testified that on or about August 16, whiledriving a truckload of outbound freight to the Frisco Transportation Line receivingdock, he was followed by a car containing, among others, a former Cooper employee,whom he had seen on the picket line.When the Cooper truck was parked atFrisco's dock, the person engaged in ambulatory picketing got out of his car withthe picket sign heretofore described, and began picketing in front of the Coopertruck.Vanderpool handed the bills of lading to the Frisco dock employee who examinedthem and took them into the office.After a short period, the Frisco employeereturned the bills of lading to Vanderpool with the comment that he could notaccept any Cooper freight.Vanderpool thereupon returned the freight to theCooper yard.Vanderpool also testified that on each occasion that he left the yard in a Coopertruck to make a delivery to a customer, he was followed by a car, and upon parkinghis truck at the customer's premises, those engaged in ambulatory picketing gotout of the car with picket signs and picketed in front of his truck.Cooper truckdriver Shelby Thompson testified that on or about September 1he was making a delivery to Tulsa Sheet Metal Co.He did not observe that histruck was being followed.However, while the truck was being unloaded by Thomp-son, a helper, and two Tulsa Sheet Metal employeesin analley behind the TulsaSheetMetal Co., a picket whom Thompson had seen on the Cooper picket linecame up and started picketing around the truck.With the appearance of thepicket, one of the Tulsa Sheet Metal employees said, "Load the merchandise backon the truck.We can't accept it."There were other instances of following of Cooper trucks and picketing of thetrucks at customers' premises which were cumulative of the instances set out in detailabove and to which I shall not give further elaborations; suffice it to say thatGordon Shryock, executive secretary, treasurer, and business agent of RespondentUnion, admitted giving orders to have Cooper trucks followed and picketed. Shryockstated that he gave specific instructions that only the trucks and not the premiseswere to be picketed.D. Postingof "Hot Cargo Clause" NoticesOn August28 EnosBoyd,assistant business agent of Respondent Union,by direc-tionof Shryockpostedthe followingnotice onthe docksof some 30to 40carriers inTulsa,all of whom were in contractual relationswith Respondent Union:TULSA,GENERAL DRIVERS, WAREHOUSEMEN ANDHELPERS LOCAL UNION NO. 523,123WEST 11th St.-TULSA 14, OKLA.NOTICE NOTICETO ALL MEMBERS WORKING UNDER OUR OVER-THE-ROAD MOTORFREIGHT AGREEMENT AND OUR LOCAL FREIGHT FORWARDINGPICKUP AND DELIVERY AGREEMENT:The COOPER SUPPLY COMPANY,101 East Second Street, is ON STRIKEby Teamsters Local 523,and is under chargesof UNFAIR LABOR PRACTICEby this Local Union.sThe stipulation entered into by counsel for the parties reveals that on August 8McCarter had received information that Cooper sent employee Arden Fennellto see itsattorney, C A. Kothe, and that the latter attempted to persuade Fennell to revoke hisunion authorization. 330-DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoth the Road and City Agreements, in effect between your employer and thisLocal Union, read as follows under Article XI of each Agreement.IT SHALL NOT BE A VIOLATION OF THIS AGREEMENT AND ITSHALL NOT BE CAUSE FOR DISCHARGE, IF ANY EMPLOYEE OREMPLOYEES REFUSE TO GO THROUGH THE PICKET LINE OF AUNION OR REFUSE TO HANDLE UNFAIR GOODS.GoRDON L. SHRYocx,Exec. Secretary Treasurer andBusiness Representative.Boyd stated that as he went around town posting the notice on the various companydocks, he told the shop steward, or the foreman or just anyone who might be there,to "have the men read this."forth above except that there was added at the end of the second paragraph "and theCompany is declared UNFAIR by this Local Union," was given by Boyd to theowners or managers of four carriers with the request that it be posted on their docks .4Jess Cook, secretary-treasurer of Rocket and its Tulsa terminal manager, testifiedthat,his employees continued to handle Cooper's freight after the first notice wasposted until September 4. It appears that on September 3, Cooper brought two ship-ments of freight consisting of pipe and long stainless steel sheets to the Rocket dockUpon finding the following day that the Cooper's freight had not been moved, Cookasked Gerald Rust, Respondent Union shop steward, why he was not handling thefreight.Rust, according to Cook, replied that he called the union hall and that Shry-ock told him the men should individually refuse to handle the Cooper freightsCook then approached each of the 12 to 15 dock employees individually and re-quested each one to move Cooper's freight.All of the men refused.Charles Bugh, general foreman for Santa Fe, testified that after the RespondentUnion's notice to employees was posted on his company's dock, the employees refusedto handle Cooper's freight.Bugh directed them to handle it, but they insisted in theirrefusal, stating the freight was "unfair."Bugh stated further that the Cooper freightis now being handled on the dock by his supervisory employees, but once it is placedon the truck for over-the-road shipment it was being moved by his truckdrivers, whoare union members.6Chester Fox, Tulsa terminalmanagerfor Lee Way, testified that subsequent to theposting of Respondent Union's notice on his dock, the employees refused to handleCooper freight, but did not give him a reason for so refusing.Fox stated that onSeptember 4, after he requested the employees to handle a shipment of Cooper'sfreight and was refused, he personally handled it.The result was that the employeesstruck on the following day for the reason that Fox, who was not a union member,was handling freight on the dock without a union card.The Lee Way employeesreturned to work the next day and have been handling Cooper's freight sincethat time.Evidence adduced by the Respondent Union reveals that several carriers handledthe Cooper freight without objection after the posting of the notice.? In most in-stances, however, Cooper's freight was handled by the employees on the carriers'docks but they refused to deliver it or pick it up from Cooper's yard, a function theyregularly performed prior to the posting of the notice.4 The second notice was posted by Ace, B & B, K & H, and Rocket.5In the stipulation between the parties it was agreed that if Rust were to testifyunder oath he would state that he contacted the union hall but had not been given anyorders one way or the other concerning handling the freight but was advised that it wasup to each individual to determine whether or not to handle the freight.Shryock would testify that he was contacted by Rust about the notice, and thathe never advised him or anyone else either to handle or not to handle Cooper freighttendered to Rocket, but advised him that was a decision he could make and there wouldbe no repercussions whichever decision he made.At the injunction hearing in the Fed-eral District Court, Boyd testified that he received many telephone inquiriesfrom unionmembers working on the docks regarding the meaning of the notice.Boyd answeredthat the notice spoke for itself and it meant what it said. In view of the findings'here-inafter made, I find it unnecessary and will not resolve the conflicts in the testimony.9 Jack Sheets, division superintendent of Santa Fe, with headquarters in Tulsa, testi-fied to thesame effect as Bugh.7 Ace Motorand Frisco. TULSAGENERAL DRIVERS-331ConclusionsThe issue for determination under the" pleadings of this case is whether because%*f the above-described conduct, the Respondent Union violated Section 8 (b) (4)(A) and (B) of the Act; or, in terms of the law and the facts in this case, whetherRespondent Union engaged in orinduced or encouragedemployees of Rocket,Santa Fe, Lee Way, and other common carriers to engage' in a concerted refusal,in the course of their employment to process, transport, or otherwise handle freightdestined to or from Cooper, with anobjectof requiring the said common carriersto cease handling; transporting, or otherwise dealing or doing business with Cooper,and further with anobjectof requiring Cooper to recognize or bargain withRespondent Union as the representative of Cooper's employees, even though ithas not been certified as the representative of the employees under the provisionsof Section 9 of the Act.-The Respondent Union defends its conduct on several grounds'as follows: Withrespect to the notice, it states that its acts in notifying its membership of the exist-ence of a labor dispute with Cooper was done in full compliance with existing law,and that even after the notice was posted, employees of common carriers doingbusiness with Cooper continued to handle Cooper's freight and thus there has beenno concerted refusal to handle Cooper's freight; further, that it had the right toadvise its membership of the contents of various contracts entered into for andon behalf of its members. It claims also that in the event that it should be foundthat Respondent Union's notice induced and encouraged employees of secondaryemployers doing business with Cooper to engage in a concerted refusal to handleCooper's freight, then the "Hot Cargo Clause" in its contracts constitutes a completedefense to any alleged violations of Section 8 (b) (4) (A) and (B) of the Act;and finally, as to its ambulatory picketing, it contends that its purpose was toappeal to the public generally and that such an appeal was merely another methodof speech.There can be no question thatan objectof Respondent Union's picketing ofCooper was to require, by the use of economic pressure, Cooper to recognize andbargain with Respondent Union as the representative of its employees, in spite ofa lack of Board certification. Such primary picketing of Cooper was clearly legal.However, it is also clear that by such means the Respondent Union had adequateopportunity to make known its labor dispute with Cooper, and to bring the fullweight of its picketing to bear on Cooper's employees.When Respondent Unionbroadened the scope of its picketing by following Cooper trucks to the premisesof its customers and common carriers with whom Cooper did business, and thereengaged in picketing while the Cooper truck was on the premises of a stranger tothe dispute, it must be held, in the light of Board, decisions, to have had as anobject,the application of pressure on such stranger, to get him to cease doingbusiness with Cooper or, in the case of the carriers, to get the latter's employeesto cease handling or transporting Cooper's freight.SeeBrewery and BeverageDrivers and Workers Local Union No. 67, etc. (Washington Coca-Cola BottlingWorks, Inc.),220 F. 2d 380 (C. A., D. C.), enfg. 107 NLRB 299.Picketing at the premises of a secondary employer (the common carrier), wherethe primary employer may be adequately picketed at his own premises, absentexceptional circumstances as enunciated by the Board in theMoore Dry DockCompanycase,8 is proscribed by the Act .9Moreover under the Board's decisioninReady Mixed Concrete Company,116 NLRB 461, ambulatory picketing thatfalls outside the purview ofMoore Dry Dockis unlawful.108 Such exceptional circumstances are not present here.MooreDry DockCompany,92 NLRB 547.9Washington Coca-Cola Bottling Works, Inc, supra; Denver Building and ConstructionTrades Council (Gould & Preisner),82 NLRB 1195, enfd. 341 U. S. 675;Local 74,United Brotherhood of Carpenters,etc.(Watsonrs Speciality Store),80 NLRB 533,enfd. 341 U. S707; United Brotherhood of Carpenters,etc, at al.(Wadsworth Build-ing Company, Inc, and Klassen & Hodgson),81 NLRB 802, enfd. 184 F. 2d 60 (C. A.10), cert. denied 341 U. S. 947.19I am aware that two courts of appeal have not accepted this doctrine.CampbellCoalCo., 110 NLRB 2192, enforcement denied 229 F. 2d 514 (C. A., D. C.), Board'spetition for cert. denied 351 U. S. 972;N. L. R. B. v. General Drivers, Warehousemen andHelpers Local968,etal., 225 F. 2d 205 (C. A. 5), Board's petition for cert. denied 350U. S. 914.Nevertheless, as a Trial Examiner I am bound by the Board's views. ThePrudential Insurance Company of America,119 NLRB 768., 332DECISIONS OF NATIONAL LABOR RELATIONS BOARD.We turn next to the notice posted by Respondent Union on the employee bulletinboards of common carriers that handle Cooper's freight,allof whose employeesare union members.The notice as heretofore found advised such employees that,Cooper was"unfair,"that Respondent Union was on strike against Cooper, andthat its contract provided that an employee could not be discharged for refusingto handle unfair goods.The findings hereinabove made reveal that"hot cargo"action followed the posting of the notice.InGenuine Parts Company;119 NLRB 399,where union officials within theconfines of a union meeting advised its members(who are employees of various.motor carriers)of their contract rights, following which there was widespread "hotcargo"action," the Board held such conduct on the part of the Union and itsagents induced and encouraged the employees of the carriers to, engage in a con-certed refusal to handle the primary employer's freight,thus causing the carriers,to cease doing business with the primary employer.The Board also stated "thatthe persuasion and influence found to exist may have been but an incident of a`good-faith'attempt by union officials to perform an intraunion duty to`advise'the members,and that it occurred within the confines of a union meeting, callsfor no difference-in evaluation of the officials' conduct.The statute grants noexemptions to unlawful conduct because committed in the confines of a unionmeeting or because it occurred as an incident to, or in explanation of, unionregulations or policies."Since the notice in the instant proceeding was drafted andposted by the Respondent Union's officials to advise its membership of their rightsunder the existing contracts and "in explanation of, union regulations or policies"I am constrained to find on the basis ofGenuine Parts,supra,that it constitutedinducement and encouragement of the employees of Rocket,SantaFe, Lee Way,and other common carriers to engage in a concerted refusal to handle Cooper'sfreight.See alsoElliott v.Local No. 568, International Brotherhood of Teamsters,etc.,34 LRRM 2073 (D. C., W. La.).InInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen&Helpersof America, General Drivers and Helpers, Local No. 554, AFL-CIO (Clark Bros.Transfer Company),116 NLRB 1891,the Union,pursuant to an agreement settlingunfair labor practice charges against it, posted a notice at the docks of secondarycarriers doing business with Clark,reciting in statutory language that it would notengage in conduct violative of Section8 (b) (4) (A)and (B)of theAct.Shortlyafter the notices were posted,employees of the carriers, who were union members,called the business agent to inquire what the notice meant and whether they shouldhandleClark's freight.The business agents answered all such inquiries by statingthat they could not discuss the matter,that the employees should read the postednotice.The Trial Examiner,affirmed by the Board,held that the business agentswere required to do more than merely inform the employees that they could notdiscuss it or to read the notices, and that such conduct constituted inducement andencouragement within the meaning of Section 8 (b) (4) of the Act.12 See alsoSeafarers'International Union of North America,AFL, et al.(Hammermill PaperCompany),100 NLRB 1176.With respect to the Respondent Union'scontention that employees of carrierscontinued to handle Cooper'sfreight after the notice was posted,the evidencereveals that there were outright refusals to handle Cooper's freight by dockemployees of Rocket,Santa Fe, and Lee Way and partial refusals by the employeesof'B & B, K & H, and Viking, in that they did not either pick it up or deliver itto the Cooper yard.Be that as it may, the success or failure of the inducementis immaterial,"it is sufficient if they induce or encourage concerted conduct by theemployees of a neutral employer to engage in such a strike, although they mayfail in their efforts."N. L. R. B.v.Denver Building and Construction TradesCouncil,193 F. 2d 421 (C. A. 10).n The Board found as a fact that the meeting was called and conducted for the pur-pose of considering the taking by those members employed by the carriers,of "hot cargo"action;and that such meeting produced an agreement(in the form of a resolution) bythe members present to refrain from handling Rayloc goods.See the Board's Decision andOrder.'Itwill be recalled that in the district court injunction hearing, Boyd testified thathe received many telephone inquiries from employees of carriers regarding the meaningof Respondent Union'snotice.His answer to such inquiries was that the notice spokefor itself and it meant what it said. TULSAGENERAL^DRIVERS333-Little discussionisnecessaryregarding the Respondent Union's contention thatthe "hot cargo clause"in itslabor contractswith common carriers handlingCooper's freight is a complete defense to any violations of Section 8 (b) (4) (A)and (B) of the Act; suffice it to say that, although the Board held inConway'sExpress,87 NLRB 972, that such a contract provision is a defense to conduct which,but for such provision, would plainly violate the Act, its view as expressed inSandDoor and Plywood Co.,113 NLRB 1210, enfd. 241 F. 2d 147 (C. A. 9), affd. 357U. S. 93;General Millwork Corp.,113 NLRB 1084, enfd. 242 F. 2d 932 (C. A. 6);American Iron and Machine Works,13115 NLRB 800, enfd. in part and denied inpart 247 F. 2d 71 (C. A., D. C.), affirmed in part and reversed in part 357 U. S.93; andCrowley's Milk Co.,116 NLRB 1408, enforcement denied 245 F. 2d 817(C. A. 2) is:The employer, but not theunion,may instruct his employees to ceasehandling goods sought to be boycotted.Until the employer instructs his em-ployees that they need not handle the "unfair" product, a strike or concertedrefusal to handle such goods constitutes "a strike or concerted refusal in thecourse of employment" to handle the goods within the meaning of Section 8(b) (4) (A). .. .We hold that, regardless of the existence of a "hot cargo" clause, any directappeal to employees by a union to engage in a strike or concerted refusal tohandle a product is proscribed by the Act when one of the objectives set forthin Section 8 (b) (4) (A) is present. [113 NLRB at 1217.1In fact, inGenuine Parts, supra,which involved common carriers for hire asdoes this case,, two members of the majority, relying upon a common carrier'sobligation to serve the public without discrimination, held invalid a "hot cargo"contract.A third member held that "hot cargo" contracts are illegal because theyare in derogation of the public policy expressed in the Act.On the basis of the foregoing findings of fact, I conclude that Respondent" Unionviolated Section 8 (b) (4) (A) and (B) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent Union, set forth in section III, above, occurring inconnection with the operations of the Employer, set forth in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening commerce and thefree flow of commerce.Upon the basis of the above findings 'of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Cooper Supply Company is engaged in commerce within the meaning ofSection 2 (6) and (7) of the Act.2.Tulsa General Drivers, Warehousemen and Helpers, Local No. 523, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, is a labor organization within the meaning of Section 2 (5) of the Act.3.By inducing and encouraging employees of Rocket, Santa Fe, Lee Way, andother common carriers to engage in a strike or a concerted refusal in the courseof their employment to handle, transport, or process freight destined to or fromCooper Supply Company with an object thereof being the forcing or requiring ofsaid common carriers to cease handling,transporting,or otherwise doing businesswith Cooper and further with the object of forcing Cooper to recognize or bargainwith Respondent Union as the collective-bargaining representative of its employees,although Respondent Union had not been certified as such representative in accord-ance with the provisions of Section 9 of the Act, Respondent Union has engagedin unfair labor practices within the meaning of'Section 8 (b) (4) (A) and (B)of the Act.4.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of the Act.[Recommendations omitted from publication.]"On March 11 and 12, the Supreme Court heard argument inSand Door and Ply-woodCo. andAmerican Iron and Machine Works.